Citation Nr: 1614322	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-35 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for schizophrenia.

2. Entitlement to an increased rating for an unspecified depressive disorder, evaluated as 30 percent disabling prior to November 10, 2015, and 100 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1993 until April 2001.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.


FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, the Veteran, expressed a desire to withdraw the issues of entitlement to service connection for schizophrenia and entitlement to an increased rating for an unspecified depressive disorder, evaluated as 30 percent disabling prior to November 10, 2015, and 100 percent thereafter.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of entitlement to service connection for schizophrenia have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of entitlement to an increased rating for an unspecified depressive disorder, evaluated as 30 percent disabling prior to November 10, 2015, and 100 percent thereafter, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, in a February 2016 statement in support of the claim and February 2016 hearing testimony, the Veteran indicated he wished to withdraw his appeal as to the issues before the Board. Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review the above issues, and they are dismissed. 


ORDER

The appeal as to the issue of entitlement to service connection for schizophrenia is dismissed.

The appeal as to the issue of entitlement to an increased rating for an unspecified depressive disorder, evaluated as 30 percent disabling prior to November 10, 2015, and 100 percent thereafter is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


